EXHIBIT NEWS RELEASE August 20, 2008 OTC BB:DPDW DEEP DOWN ANNOUNCES 96% INCREASE IN REVENUES HOUSTON, TX – August 20, 2008 – Deep Down, Inc. (OTCBB: DPDW) announced unaudited results on August 15, 2008 for the three months and six months ended June 30, 2008, on Form 10-Q filed with the U.S. Securities and Exchange Commission. Deep Down generated revenue of $14.2 million for the six months ended June 30, 2008 compared to $7.2 million for the same period last year, an increase of $7.0 million, or 96%. Our acquisitions accounted for $5.1 million of this increase.
